OPINION — AG — QUESTION 1: DOES THE TERM "THING OF VALUE" AS USED IN SECTION 1 OF SENATE BILL NO. 24 INCLUDED LABOR OR PERSONAL SERVICES; IF SO, WHAT EFFECT DOES THIS HAVE ON 21 O.S. 1961 1627 [21-1627]? — HISTORICALLY EARLY FALSE PRETENSES STATUTES (OF WHICH WORTHLESS CHECK STATUTES ARE ONE FORM) USUALLY DEALT WITH THE OBTAINING OF PROPERTY WHICH COULD BE SUBJECT OF LARCENY. QUESTION 2: DOES PERSONAL SERVICES OF A WRITTEN NOTICE OF DISHONOR SATISFY THE NOTICE ELEMENT OF THE REQUIREMENTS OF SECTION 2 AND 3 OF SAID SENATE BILL NO. 24 RELATING TO PRIMA FACIE EVIDENCE OF INTEND TO DEFRAUD? — WE ARE OF THE OPINION THAT PERSONAL SERVICE OF THE WRITTEN NOTICE MENTIONED THEREIN WILL SATISFY THE PLAIN LANGUAGE OF SECTION 2 AND 3 OF SENATE BILL NO. 24. WE THEREFORE ANSWER YOUR QUESTION IN THE AFFIRMATIVE. QUESTION 3: DOES THE TERM "RESIDENCE ADDRESS" AS USED IN SECTION 3 INCLUDE THE LAST KNOWN ADDRESS OF THE PERSON CONCERNED, WHETHER IT IS HIS ACTUAL RESIDENCE OR NOT? — NEGATIVE, QUESTION 4: DOES THE TERM "TRIAL OF A CASE" AS USED IN THIRD AND FOURTH PARAGRAPHS OF SECTION 4 INCLUDE CONVICTIONS HAD ON A PLEA OF GUILTY SO AS NOT TO PRECLUDE SENTENCING UNDER SAID PARAGRAPHS IN SUCH CASES? — A PLEA OF GUILTY DOES NOT PRELUDE IMPOSING THE PUNISHMENT PRESCRIBED IN THE THIRD AND FOURTH PARAGRAPHS OF SENATE BILL NO. 24 WHERE OFFENSES UNDER SAID THIRD AND FOURTH PARAGRAPHS ARE PROPERLY CHARGED. CITE: OPINION NO. 65-322, OPINION NO. 65-324, 21 O.S. 1961 1541 [21-1541], 21 O.S. 1961 1627 [21-1627] (HUGH COLLUM)